DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or before March 16, 2013, is being examined under the Pre – AIA  status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim limitation regarding, “a graphical interface element”, “a changing appearance”, “a static appearance” and “a dynamic appearance”, “a first appearance”, “a second appearance” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In this instant case, applicant emphasized recited essence claim limitation are ought to be provided.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 – 4, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8  of U.S. Patent No. 10,575,909, Robinson et al
Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope and content of claims 2- 4, 9 and 18 of instant application are parallel and comparable with respect to claims 1, 4 and 8 of Robinson et al.  
 
As for claims 2, 9 and 18 of the instant applicant recites, “display…configured to output video images…instruments of the surgical system…a graphical…interface configured to be output on the display…graphical interface…comprising…visual indicate indicating…instruments…in a state…activation...or actively delivering energy” as overlapping with claim 1 of Robinson et al.
Therefore, in this instant case, claim 2, 9 and 18 of instant application would have been obvious variant toward claim 1 of Robinson et al for both claims directs to user interface display for instrument states visual indication overlapping in claim scope.

As for claim 3 of instant applicant recites, “icon having changing appearance…” as overlapping with claim 4 of Robinson et al.  
In this instant case, claim 4 of Robinson et al also shows the visual indication as icon also have changing appearance in commensurate with instant application and therefore would have been obvious variant toward claim 3 of Robinson et al.

As for claim 4, instant applicant recites, “changing in appearance…color change effect...movement effect” as in commensurate with respect to claim 8 of Robinson et al where recites, “change in appearance…change of color…changing in movement…”
Therefore, in this instant case, claim 4 of instant application would have been obvious variant toward claim 8 of Robinson et al.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display…configured to” in claims 2 and 9 and “graphical interface element” in claim 9 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted dependent claims based upon the rejected claims are also rejected based upon the dependency.


	Regarding claim 1, applicant recited claim limitation, “element comprising a changing appearance” does not distinctly set forth what exactly the term, “a changing appearance” referring to as ought to be set forth regards applicant’s invention to set forth metes and bounds regarding the element. 
Upon further review, skilled in the art could not locate applicant recited claim limitation regarding, “a changing appearance” within applicant’s written description to ascertain the metes and bounds.  Appropriate further clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crampe et al, US Pat Pub No.2004/0169673.

Regarding claim 2, Crampe et al shows a user interface for a surgical system comprising: (See at least figure 4 for surgical system user interface), a display is configured to display video images comprising an electrosurgical instrument of a surgical system at a remote surgical site (See at least Para 0024 for video display monitor to display images in real time; also on Para 0025 and 0028 for video camera 116 capture surgical instrument in a field of view and placing instrument within a field of view on Para 0041; See at least figure 8 with electrosurgical instrument); the display is configured to display a graphical interface element simultaneously with the video images (See at least figures 8 and 9 for video image along with surgical instrument image being displayed along with graphical user interface), the graphical interface element comprising a changing appearance to visually indicate that the electrosurgical instrument is in a state of activation to deliver energy or is actively delivering energy (See at least Para 0066 for surgical instrument calibration icon  316 currently active that is displayed on the graphical user interface main menu 204 also shown on figure 4).

Regarding claim 9, Crampe et al shows  a user interface for a surgical system comprising: a display configured to display video images comprising an electrosurgical instrument of a surgical system at a remote surgical site (See at least figure 8 with electrosurgical instrument 370; See at least Para 0024 for video display monitor to display images in real time; also on Para 0025 and 0028 for video camera 116 capture surgical instrument in a field of view and placing instrument within a field of view on Para 0041; See at least figure 8 with electrosurgical instrument); the display is configured to display a graphical interface element simultaneously with the video images(See at least figures 8 and 9 for video image along with surgical instrument image being displayed along with graphical user interface), the graphical interface element is configured to change between:  a first appearance to visually indicate that the electrosurgical instrument is in a state of inactivation (See also Para 0057 for action buttons including electrosurgical instrument icons on Para 0060 exhibited as gray out for the state of inactivation), a second appearance to visually indicate that the electrosurgical instrument is in a state of activation to deliver energy (See at least Para 0031 for electrosurgical instrument as virtual instrument to be displayed in a state of available for surgical term in preparation as in a state of activation; see also Para 0036 for instrument selection 206 for certain surgery as in a state of activation as also on Para 0038 for selection suggested within non-selected but available options; See also Para 0057 for the electrosurgical instrument with indication of flashing as available options); a third appearance to visually indicate that the electrosurgical instrument is in a state of actively delivering energy (See at least Para 0066 for surgical instrument calibration icon 316 currently active that is displayed on the graphical user interface main menu 204 also shown on figure 4; See also Para 0057 for the action button illustrated as depressed button for the state of actively delivering energy).

Regarding claim 3, Crampe et al further the graphical interface element comprises at least one icon having the changing appearance (See at least Para 0031 for electrosurgical instrument as virtual instrument to be displayed in a state of available for surgical term in preparation as in a state of activation; see also Para 0036 for instrument selection 206 for certain surgery as in a state of activation as also on Para 0038 for selection suggested within non-selected but available options; See also Para 0057 for the electrosurgical instrument with indication of flashing as available options).

Regarding claim 4, Crampe et al shows changing appearance comprises a flashing effect (See also Para 0057 for the electrosurgical instrument with indication of flashing as available options).

Regarding claim 5, Crampe et al shows changing appearance comprises a change from a static appearance to a dynamic appearance (See also Para 0057 for the action button illustrated as depressed button as dynamic appearance; see also Para 0028 for surgical instrument dynamic movement under field of view of video camera to be imaged toward display).

Regarding claim 6, Crampe et al shows the display is configured to display the graphical interface element at a border location of the video images (See at least Figure 8 for graphical interface element 354 and 318 to be displayed at right and upper border location of the video images).

Regarding claim 7, Crampe et al shows the graphical interface element is configured to change from a first appearance to a second appearance at a time when the electrosurgical instrument enters the state of actively delivering energy (See also Para 0057 for action buttons including electrosurgical instrument icons on Para 0060 exhibited as gray out for the state of inactivation; also on Para 0066 for surgical instrument calibration icon 316 currently active that is displayed on the graphical user interface main menu 204 also shown on figure 4; See also Para 0057 for the action button illustrated as depressed button for the state of actively delivering energy).

Regarding claim 8, Crampe et al shows the graphical interface element comprises an identifier of the electrosurgical instrument (See at least Figure 8 for graphical interface element with handle 354a and clamp 354c).

Regarding claim 10, Crampe et al shows the first appearance includes a first icon (See at least Para 0057 for action buttons including electrosurgical instrument icons on Para 0060 exhibited as gray out icon),
 the second appearance includes a second icon (See at least Para 0036 for instrument selection 206 for certain surgery as in a state of activation; also at least Para 0057 for the electrosurgical instrument icon as second icon with indication of flashing as available option),
the third appearance includes a third icon (See at least Para 0057 for the action button icon illustrated as depressed button appearance for the state of actively delivering energy), the first, second and third icons differing from each other (See at least Para 006, 0057 and 0036 for each icon provides different indication with respect to each other).

Regarding claim 11, Crampe et al shows the first icon comprises a first color, and the second icon comprises a second color different from the first color (See at least Para 0067 for u handle selection 216 as second icon equipped with background color).

Regarding claim 12, Crampe et al shows the third icon comprises an outline or a halo around the second icon (See at least Para 0066 for highlight boarder along with depress icon also on Para 0057).

Regarding claim 13, Crampe et al shows the second appearance and the third appearance respectively comprise at least one of a movement effect, a color change effect, a brightness change effect, or a flash effect (See at least Para 0066 for highlight boarder along with depress icon also on Para 0057 along with u handle selection on Para 0067 with background color).

Regarding claim 14, Crampe et al shows the second appearance is a persistent visual indication (See at least Para 0031 for second appearance displays visual surgical instrument indication available in category for surgery session available for activation as persistent), and the third appearance is a momentary visual indication (See also Para 0057 for the action button illustrated as depressed button for the state of actively delivering energy only when the surgical instrument used).

Regarding claim 15, Crampe et al shows the display is configured to display the graphical interface element at a location near a portion of the video images corresponding to the electrosurgical instrument (See at least Figure 8 for graphical interface element 354 and 318 to be displayed at right and upper border location of the video images).

	Regarding claim 16, Crampe et al shows the graphical interface element is configured to change from the second appearance to the third appearance at a time when the electrosurgical instrument enters the state of actively delivering energy (See at least Para 0031 for second appearance displays visual surgical instrument indication available in category for surgery session available for activation as persistent; also on Para 0057 for the action button illustrated as depressed button for the state of actively delivering energy only when the surgical instrument used).

	Regarding claim 17, Crampe et al shows the graphical interface element is configured to change from the third appearance to the second appearance at a time when the electrosurgical instrument exits the state of actively delivering energy (See at least Para 0031 for second appearance displays visual surgical instrument indication available in category for surgery session available for activation as persistent; also on Para 0057 for the action button illustrated as depressed button for the state of actively delivering energy only when the surgical instrument used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 18 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Crampe et al, US Pat Pub No.2004/0169673 in view of Diard et al, US Pat No. 6,956,579.	

Regarding claim 18, Crampe et al shows a system for controlling a user interface for a surgical system (See at least figure 1 for the computer assisted surgery with computer 102 and processor 104), the system comprising: a display (See at least Para 0024 for display 106); a processor operably coupled to the display (See at least Para 0024 for processor 104 as part of computer 102 coupled with display 106), the process is configured to: generate a graphical interface element (See at least Para 0024 for graphical user interface, GUI 112 to be generated), cause the display to simultaneously output the graphical interface element with video images of an electrosurgical instrument at a remote surgical site (See at least figures 8 and 9 for video image along with surgical instrument image being displayed along with graphical user interface; (See at least Para 0024 for video display monitor to display images in real time; also on Para 0025 and 0028 for video camera 116 capture surgical instrument in a field of view and placing instrument within a field of view on Para 0041; See at least figure 8 with electrosurgical instrument); change an appearance of the graphical interface element to visually indicate that the electrosurgical instrument is in a state of activation to deliver energy or is actively delivering energy (See at least Para 0066 for surgical instrument calibration icon  316 currently active that is displayed on the graphical user interface main menu 204 also shown on figure 4); however, Crampe et al does not further specify the process is a graphic generator;
Diard et al further shows the process is a graphic generator (See at least Col 1, lines 20 - 30 for Graphical Processor Unit).
It would have been obvious for one of ordinary skill in the art to provide graphical processor/known element of Diard at the time of filing for surgical image display/known device of Cramp for improvement thereof, in order to provide further specified surgical video image application, as both desired by Crampe and realized by Diard. 

Regarding claim 19, Diard et al further shows the graphics generator comprises a video card (See at least Col 1, lines 20 – 30 for GPU implemented on the expansion card). It would have been obvious for one of ordinary skill in the art to provide graphical processor/known element of Diard at the time of filing for surgical image display/known device of Cramp for improvement thereof, in order to provide further specified surgical video image application, as both desired by Crampe and realized by Diard. 

	Regarding claim 20, Crampe et al shows the processor is configured to cause the display to simultaneously output the graphical interface element with the video images by a fusing of the graphic interface element with the video images to generate image frames (See at least Para 0024 for virtual instrument image overlaid onto the fluoroscopic image of the patient); however, Crampe et al does not shows processor as the graphical generator.
	Diard further shows processor as graphics generator (See at least Col 1, lines 20 - 30 for Graphical Processor Unit generates graphic).
It would have been obvious for one of ordinary skill in the art to provide graphical processor/known element of Diard at the time of filing for surgical image display/known device of Cramp for improvement thereof, in order to provide further specified surgical video image application, as both desired by Crampe and realized by Diard. 

	Regarding claim 21, Crampe et al shows the processor is configured to send image information of the image frames to the display to cause the display to simultaneously output the graphical interface element with the video images (See at least Para 0024 for virtual instrument image overlaid onto the fluoroscopic image of the patient).
	Diard further shows the graphics generator sends pixel information toward display (See at least Col 5, lines 15 – 21 graphics processing pipeline that converts geometry data describing a scene into pixel data displayable on display device 110).
It would have been obvious for one of ordinary skill in the art to provide graphical processor/known element of Diard at the time of filing for surgical image display/known device of Cramp for improvement thereof, in order to provide further specified surgical video image application, as both desired by Crampe and realized by Diard. 

	Regarding claim 22, Crampe et al shows the processor is configured to generate a graphical interface element comprising an icon (See at least figure 8 for the graphical interface output with tool element as an icon on icon 354; also as virtual tool 370 as the icon), the processor is configured to change an appearance of the icon being at least one of a color, a position, or an information content of the icon (See at least figure 8 for the virtual tool 370 that is moving with surgeon control).
Diard further shows processor as graphics generator (See at least Col 1, lines 20 - 30 for Graphical Processor Unit generates graphic).
It would have been obvious for one of ordinary skill in the art to provide graphical processor/known element of Diard at the time of filing for surgical image display/known device of Cramp for improvement thereof, in order to provide further specified surgical video image application, as both desired by Crampe and realized by Diard. 

Regarding claim 23, Crampe et al shows the display is configured to display the graphical interface element at a periphery of a screen of the display (See at least figure 8 for the icon 354 as the periphery with respect to the surgery operation display screen).

Response to Arguments
	In response to applicant’s remark that recited claim limitation, “display” should not be recognized under means plus function as it is a structure to be understood by skilled in the art represent a broad class of structure discussed under Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73 (Fed. Cir. 2003); however, applicant’s remark regarding recited case does not particularly match. 
	In this instant case, the point of issue under Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73 (Fed. Cir. 2003) directs to  “interface circuit” in comparison with applicant recited claim limitation, “display” as differ where circuit directs to a specific circuitry in physical apparatus but display merely provides a visual representation without structure.
	Indeed, a claim term with “circuit” represents a broad class of structure as applicant stated; however, “display” does not connote a class of structure.  
Further, if applicant’s claim limitation were directs to “a display circuit” would indeed represent a class of structure and avoid 112f interpretation.
 Please also see attached Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73 (Fed. Cir. 2003).

	Further, applicant’s remark states that “display” in the dictionary is defined as, “the visual representation of the output of the election device”; however, “the visual representation of the output” is merely a nonce term without any physical structure but the electronic device itself and thus could not interpreted as structure.
	Further, applicant’s remark states Para 00091, 0136 and 0137 of applicant’s written description directs to a “image display device” as specific structure.  
In this instant case, skilled in the art agree with applicant’s remark states that “image display device” is electronic device; however, merely claiming, “display/represent/exhibit” is not directed to a specific structure outside.

	Further, in response to applicant’s remark that recited claim limitation, “graphical interface element” should not be recognized under means plus function for “a changing appearance” is a structure modifier; however, skilled in the art does not particularly agree. 
In this instant case, changing appearance merely directs to visual output image changing where the intrinsic claimed structure apparatus were never changed accordingly. Also, upon further review, skilled in the art could not locate, “a changing appearance” within applicant’s specification.  Appropriate further clarification is required.  
In addition, applicant’s remark states that, “a software interface” and “graphical user interface” are directed to a specific structure; however, skilled in the art does not particularly agree.  
In this instant case, the software or graphical interface are all loaded upon hardware and does not itself possess hardware structure and therefore directs to a software means plus function without hardware structure.

Video Images
	In response to applicant’s remark that Crampe et al does not shows video image but only shows a still image; however, applicant’s remark does not particularly accurate.
	In this instant case, applicant’s attention is directed to Crampe et al, Para 0025 where states, “video camera 116 for locating and tracking position, orientation and movement of the surgical instrument(s) 118” that used to capture image and Para 0024 for “ In particular, the display monitor 106 is a video display adapted to display images in real-time.” Thus, Crampe in deed shows video images in real time but not still images.  Please also see Para 0026 for the imaging system of Crampe et al.
	Further, it is noted that applicant recited claim are directed to apparatus claim. Apparatus claim claims what apparatus is but not what apparatus does.  Please see MPEP 2114. Apparatus Claims. Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g).  Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.  
In this instant case, applicant recited display/black box means capable of represent video as in the same scope of Crampe performing same function receiving video/image signal.  
Instrument of a surgical system
Furthermore, applicant’s remark states Crampe et al does not shows the actual instrument of a surgical system, but rather is a virtual representation of an instrument and therefore does not shows applicant recited claim limitation regarding, “display configured to display video images comprising an electrosurgical instrument of a surgical system at a remote surgical site; however, applicant’s remark does not particularly accurate.
In this instant case, Crampe indeed shows the the video camera 116 implemented to capture a surgical instrument within a field of view, Para 0025 and 0028, along with the tracking guidance guiding the surgical instrument to be navigated under the field of the view of the camera 116 on Para 0041 to be used.  Further, without the basis for the captured surgical instrument image, the superimposed virtual image would have no basis to superimpose upon as also applicant discussed upon on Crampe, Para 0027 and 0076.  Further, applicant’s attention is directed to Para 0025 of Crampe for the physical surgical instrument apparatus 118 of the surgical system indeed also to be implemented upon.
Thus, Cramp indeed shows a surgical instrument image to be displayed and captured using camera 116 and displayed by display monitor 106.  Further, applicant’s attention is also directed to Para 0025 of Crampe for the physical surgical instrument apparatus 118 of the surgical system indeed also existed and to be implemented upon.   
Graphical Interface Element Simultaneously with Video Images
Further, in response to applicant’s remark that Crampe does not shows “ display the graphical interface element simultaneously with the video images” for “surgical calibration icon 316” is not displayed simultaneously with images of the remote surgical site. however, applicant’s remark does not particularly accurate.
In this instant case, applicant’s remark is directed to Figures 8 and 9, where both the element and the video images are coexisted and displayed at the same time by display and thus are displayed simultaneously indeed as exhibited on the drawings of Crampe et al.  Further, it is noted that it is figured 8 of Crampe were addressed by skilled in the art in the previously recited office action.
Applicant is advised to consider reference as a whole rather than attacking individual unrecited paragraph.
Visually Indicate that the Electrosurgical Instrument Is... Active
In response to applicant’s remark that Crampe’s the changes in appearance are unrelated to a state of energy delivery of an electrosurgical instrument but instead are related to categories of functionality of the remote surgical system itself; however, applicant’s remark does not particularly accurate.  
It is noted that the instrument calibration icon 316 corresponding to the three dimensional instrument calibration locator 119 energy activation which is also an electrosurgical tool as to be visually indicated by surrounding border as commensurate to claim limitation for, “visually indicate that the electrosurgical instrument is... active”. 
Further, applicant’s remark states the surgical instruments associated with Crampe’s system are mechanical instruments, and not electrosurgical instruments; however, applicant’s remark does not particularly accurate.  In this instant case, Crampe’s surgical instrument is not operated manually and used by human surgeon manually but instead operated by computer and electrical power. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664